DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 24, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2019/0081050).
Regarding claims 1, 24, 30 and 31: Liaw (Fig. 10) shows a memory cell, comprising:
a first inverter (PU-1 and PD-1) having a first input (110) and a first output (drain of PU-1 and drain of PD-1);
a second inverter (PU-2 and PD-2) having a second input (112) coupled to the first output at a first node of the memory cell and a second output coupled to the first input at a second node of the memory cell;
a first transistor (PG-1) having a first terminal coupled to the first node and a gate coupled to a word line node (W-WL);

a second transistor (PG-2) having a first terminal coupled to the second node and a gate coupled to the word line node (V-WL);
a third transistor (RPD-2) having a first terminal coupled (via RPG-2) to a first output node (To 2nd CVss line, any signal outputted from the memory is considered an output) of the memory cell, a second terminal coupled to a third node (node between RPD-2 and RPG-2) of the memory cell, and a gate coupled to the first node (112); and
a fourth transistor (RPG-1) having a first terminal coupled to a second output node (To 1st CVss) of the memory cell, a second terminal coupled to a fourth node (node between RPD-1 and RPG-1) of the memory cell, and a gate coupled to the second node (110).
Regarding claims 24, 30 and 31: The sense amplifier circuitry is disclosed in Fig. 15 and paragraph [0048]. 
Regarding claim 6: Liaw discloses the memory cell of claim 1, wherein the first node constitutes a first logic state of the memory cell, the second node constitutes an inverted first logic state of the memory cell, the third node constitutes a second logic state (R-BLB, when RPG-2 is on) of the memory cell, and the fourth node constitutes an inverted second logic state (R-BL, when the RPG-1 is on) of the memory cell.
Regarding claim 7: Liaw discloses the memory cell of claim 1, wherein the first output node and the second output node each provide a different logic output involving a logic state of two or more nodes selected from the first node (node connected to 112), the second node (node connected to 110), the third node, and the fourth node.

Regarding claim 9: Liaw discloses the memory cell of claim 7, wherein the first output node is coupled to the second output node to provide a result of an exclusive NOR operation (Fig. 10).
Claims 1-9, 24-26, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiedmann (US 5,477,488 cited by Applicant in the IDS filed on 02/17/21).
Regarding claim 1 and 24: Wiedmann (Fig. 4) shows a memory cell, comprising:
a first inverter (the left inverter) having a first input (349) and a first output (348);
a second inverter (the right inverter) having a second input (348) coupled to the first output at a first node of the memory cell and a second output (349) coupled to the first input at a second node of the memory cell;
a first transistor (304) having a first terminal coupled to the first node and a gate coupled to a word line node;
a second transistor (306) having a first terminal coupled to the second node and a gate coupled to the word line node;
a third transistor (310) having a first terminal coupled to a first output node (/RBLA) of the memory cell, a second terminal coupled to a third node (node between 308 and 310) of the memory cell, and a gate coupled to the first node (348); and

The amplifier circuitry is shown in Fig. 3 and claim 20.
Regarding claims 2 and 25: Weidmann discloses the memory cell of claim 1 and the neural network of claim 24, further comprising:
a fifth transistor (308) having a first terminal coupled to the third node, a second terminal coupled to a third output node (RBLA) of the memory cell, and a gate coupled to the second node (349); and
a sixth transistor (310’) having a first terminal coupled to the fourth node, a second terminal coupled to a fourth output node (/RBLB) of the memory cell, and a gate coupled to the first node (348).
Regarding claim 3: Wiedmann (Fig. 4) shows the memory cell of claim 2, wherein the first output node, the second output node, the third output node, and the fourth output node each provide a different logic output involving a logic state (the logic state of the SRAM cell is selected from at least the first and second nodes) of two or more nodes selected from the first node, the second node, the third node, and the fourth node.
Regarding claims 4-9 and 26: Wiedmann shows an SRAM cell (Fig. 4) that is identical ins structure to the SRAM cell of the instant application; therefore, the limitations of claims 4-9 and 26 are only functional limitations. 
Regarding claim 30: Wiedmann shows the neural network of claim 24, further comprising:

Regarding claim 31: Wiedmann discloses the neural network of claim 24, wherein the amplifier circuitry detects a small swing difference for the set of signals and generates the data output based on the small swing difference (Fig. 3 and claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wiedmann.
The only difference between claim 32 and Wiedeman is that the set of memory cells includes a first memory cell and a second memory cell, the first memory cell having a first end with an L-shape engaged an L-shape of a corresponding first end of the second memory cell. It would have been a matter of design choice to use the first memory cell having a first end with an L-shape engaged an L-shape of a corresponding first end of the second memory cell since Applicant has not disclosed the use of particular shape solves any stated problem and it appears that the memory cell would perform well with the memory cell structure of Wiedmann.

Allowable Subject Matter
Claims 10, 11 and 14-16 are allowed.
Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a first pair of active regions extending in the second direction between the first set of gate regions and the second set of gate regions at first area in the first direction; a second pair of active regions extending in the second direction between the first set of gate regions and the second set of gate regions at a second area in the first direction; and a third pair of active regions extending in the second direction at a third area in the first direction, a first active region of the third pair of active regions overlaying a first gate region of the first set of gate regions, a second active region of the third pair of active regions overlaying a first gate region of the second set of gate regions, and the third area being located between the first area and the second area in the first direction.in combination with the other limitations thereof as is recited in the claim. Claims 11 and 14-16 depend on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/           Primary Examiner, Art Unit 2827